Order entered August 9, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00118-CR

                          ANTONIO LAMAR COCHRAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76529-H

                                             ORDER
       Before the Court are official court reporter Crystal Jones’s August 2, 2018 second request

for additional time to file the reporter’s record and court reporter Quinlyn Busby’s August 5,

2018 request for a sixty-day extension of time to file his portion of voir dire.

       The Texas Rules of Appellate Procedure are promulgated by the Texas Supreme Court

and the Texas Court of Criminal Appeals. Rule 35 provides that the appellate court may extend

the deadline to file the reporter’s record but that each extension must not exceed thirty days. See

TEX. R. APP. P. 35.3(c). The rules also include Appendix C, Order Directing the Form of the

Appellate Record. TEX. R. APP. P., appx. C. Rule 2 of Appendix C specifically provides that the

court reporter should prepare only one consolidated record in the case. See id.
       In light of this, we GRANT the requests to the extent that we ORDER the reporter’s

record filed THIRTY DAYS from the date of this order. Court reporter Quinlyn Busby should

tender his portion of the voir dire to official court reporter Crystal Jones so the consolidated

reporter’s record may be filed in this Court.



                                                   /s/     LANA MYERS
                                                           JUSTICE